 
EXHIBIT 10.4


LEASE CONTRACT
 
Lessor: Bozhou Fengyi Chinese Medicine Development and Research Institute
(hereinafter referred to as Party A)


Lessee: Anhui Xuelingxian Pharmaceutical Co., Ltd. (hereinafter referred to as
Party B)


Party A and Party B agree to conclude the contract according to the Contract Law
of the People’s Republic of China and relevant regulations.


Article 1. Party A leases the workshop (located at East Liuge Village, Weiwu
Road, Bozhou, with the building area of 10000 square meters and usable area of
3000 square meters) to Party B.


Article 2. Lease term
The lease term will be from Aug 1, 2008 to July 31, 2023, covering 15 years.
 
Party A has right to terminate the contract and takes back the house if one of
the following situations occurred:
(1)
Party B transfers, subleases, lends, jointly operates, buys share or exchanges
the house with others;

(2)
Party B uses the house to take illegal activities, which damages the public
interests;

 
Party B has the priority to lease the house after the contract expires, and it
can extend the lease term with negotiation of Party A if it cannot find the
house promptly after the contract expires.
 
Article 3: Rent and rent paying agreement
 
The rent is 1.2 million Yuan, and Party B shall pay 100000 Yuan to Party A
before 15 of each month as the monthly rent. The water & electricity fees shall
be settled separately.
 
Article 4: Repairing and decoration of house
 
Party A takes charge of repairing of the house. Party A shall take the
examination of the facilities, and it shall guarantee that there is no leakage,
and the tap water, sewage and lighting, doors& windows are in good conditions,
so as to ensure the normal and safe use of Party B.
 
The repair scope and standard shall be performed by Urban Construction
Department (87) C.Z.G.Z.No. 13 Notice.
 

--------------------------------------------------------------------------------


 
Party B shall positively assist when Party A repairing the house.
 
Through the negotiation of the two parties, Party A will contribute for the
repairing work and organize the construction according to the maintenance scope.
 
Party B can decorate the house without affecting the house structure, but the
scale, scope, process and materials shall be approved by Party A, and then the
construction work can be carried out. The two parties shall discuss about the
materials fees and ownership of the decoration objects after the contract
expiring.
 
Article 5: Change of two parties
1.
If Party A transfers the house ownership to the third party according to the
legal procedures, this contract continues to take effect to the new house owner
without the agreement.

2.
Party A shall notify Party B three months in advance of selling the house in the
written form, and Party B has the priority to purchase the house under same
conditions.

3.
Party B shall get the approval of Party A if it intends to exchange the house
with others, and Party A shall support the reasonable demand of Party B.

 
Article 6: Responsibility for breach of contract
1.
If one party doesn’t comply with the terms of Article 4, the party shall
compensate 50000 Yuan for another party.

2.
If Party A receives the additional fees except for the rent, Party B has right
to refuse.

3.
Party A has right to stop transferring if Party B transfers the house to other
people independently.

 
The two parties agree to handle the economic claim issues of above matters under
the supervision of the issuing organ of the contract.
 
Article 7: Conditions of disclaimer
1.
The two parties take no responsibilities if the house is damaged or Party B has
loss owing to the force majeure.

2.
The two parties shall not take the responsibility for each other if they have
the loss that the house is removed or rebuilt owing to the demand of municipal
construction.

 
If the contract is terminated owing to the above reasons, the rent will be
calculated by the actual using time, and it will refund the difference.
 

--------------------------------------------------------------------------------


 
Article 8: Disputes settlement
 
Any disputes resulted from the contract shall be negotiated by the two parties;
if it fails to be solved in this way, any party can apply for mediation in the
house lease management organ; and it can apply for arbitration to the
Arbitration Committee of Economic Contract of the Municipal Administration of
Industry and Commerce if the mediation is failed, and it can also take the legal
action to the People’s Court.
 
Article 9: The matters unmentioned herein can be signed as the supplementary
agreement by the two parties, and the supplementary agreement will have the same
effect with the contract after reporting it to the house lease management organ
and getting the approval.
 
This contract is in duplicate, with Party A and Party B holding one
respectively.



Lessor: Bozhou Fengyi Chinese Medicine Development and Research Institute
Legal representative: Wang Fengyi


Lessee: Anhui Xuelingxian Pharmaceutical Co., Ltd.
Legal representative: Wang Shunli

 
 

--------------------------------------------------------------------------------

 